Citation Nr: 1710696	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for urinary and fecal incontinence due to nerve damage.  

2.  Entitlement to service connection for left foot Achilles tendon.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from March to July 2002; and from August 2004 to January 2006.  He also had periods of active duty for training, including from October 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2009 and June 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

The May 2009 rating decision denied, in pertinent part, service connection for urinary and fecal incontinence due to nerve damage and service connection for left foot Achilles tendon; and the June 2010 rating decision denied entitlement to TDIU.

The Board notes that in his December 2012 and March 2014 substantive appeals (VA Form 9) the Veteran requested a Board hearing by live videoconference; however, in correspondence dated in October 2015, he withdrew that request.  

The Board further notes that relevant VA medical evidence, including VA examination reports, has been associated with the claims file since a November 2012 statement of the case (SOC) regarding the appeals for incontinence and left Achilles tendon, and since the March 2014 SOC regarding a TDIU.  In view of the fully favorable disposition of these claims in this decision, remand for issuance of a supplemental statement of the case (SSOC) is not needed.  


FINDINGS OF FACT

1.  The Veteran's urinary and fecal incontinence is secondary to his service-connected nerve damage (bilateral lower extremity idiopathic polyneuropathy) disabilities.

2.  The Veteran clearly and unmistakably had a pre-existing left Achilles disorder when he entered active military service that was aggravated by service.

3.  Since October 25, 2013, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for urinary and fecal incontinence, secondary to service-connected bilateral lower extremity idiopathic polyneuropathy, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for a left Achilles disorder are met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

3.  Effective October 25, 2013, the criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

A veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a pre-existing disability is noted upon entry into service, service connection may still be granted based on aggravation during service of that disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  See 38 C.F.R. § 3.306(b)(2) .

B.  Urinary and Fecal Incontinence

The Veteran seeks service connection for urinary and fecal incontinence, which he contends is secondary to nerve damage.  He is service connected for degenerative disc disease and degenerative joint disease of the lumbar spine, and for left and right foot idiopathic polyneuropathy; and has been since February 2006. 

Facts and Analysis

A post-service military hospital record dated in May 2010 advises of low back strain since 2005 with lower extremity neuropathy, pain all the time which increases with activity, and "some urinary incontinence, mostly 'leaking,' but be does lose all function at times."  The diagnosis was low back pain with urinary incontinence.  See also August 2011 MEB records.

In an opinion dated in May 2007, a VA general medical examiner gave the opinion that the Veteran's bilateral lower extremity pain and numbness was "as likely as not related to his DDD and DJD of the lumbar spine."  However, on VA claims file review in February 2009, a VA examiner (a neurologist), remarked that there was no spinal cord compression to explain urinary and fecal incontinence, but then indicated that the Veteran's symptoms of fecal incontinence and urinary incontinence "are indeed due to and secondary to peripheral nerve condition of polyneuropathy rather than secondary to any spinal cord condition."  In an opinion dated February 20, 2009, the neurologist reiterated as follows: "symptoms of paresthesia in both lower extremities, reduced reflexes and reduced sensation in both lower extremities and slight degree of fecal incontinence and urinary incontinence are all considered secondary to idiopathic polyneuropathy;" and in July 2011, another VA examiner also maintained that the Veteran's "urinary incontinence and fecal seepage was "likely as not due to polyneuropathy less likely than not due to lumbar disc disease."

Although the 2009 neurologist's opinion is negative evidence against a direct nexus between the Veteran's incontinence and his service-connected lumbar spine disability, the evidence overwhelmingly establishes that the Veteran's urinary leakage and fecal seepage is secondary to his service-connected nerve damage/idiopathic polyneuropathy disabilities.  Service connection for urinary and fecal incontinence, secondary to the Veteran's service-connected idiopathic polyneuropathy, is thus warranted.  38 C.F.R. § 3.310.  

C.  Left Achilles Tendon

In addition to the foregoing, the Veteran seeks service connection for a left Achilles tendon disorder, which he contends was aggravated by service.  He reports that he began having left ankle pain in 2000 and was diagnosed with Achilles tendonitis.  He had two surgeries for this, the first in 2000 and the second in 2007.  He reports that he did okay after the first surgery, but when he deployed to Iraq in 2005, it got painful again.  He attributes this to the uneven ground that he was constantly walking on.  He now complains of chronic pain that fluctuates with the amount of activity done, and adds that it becomes so painful at times that it causes him to miss work.   

Facts and Analysis

Military records confirm that the Veteran had combat service in Iraq, and service treatment records include a May 2009 determination that a back strain injury was incurred, in line of duty, during Operation Iraqi Freedom.  See also September 20, 2005, active duty record of treatment for back injury in Iraq.  A military treatment provider noted that most of the pain is felt along the Achilles tendon and lateral.  See service treatment record dated May 5, 2010.  See also August 2011 MEB report.

Service treatment records also include the report of the Veteran's March 4, 2002, active duty activation examination, during which the Veteran reported that he had had a left Achilles tendon repair in 1999.  No abnormalities were detected, and the examiner affirmed that the left Achilles was "asymptomatic."  See also October 2001 Report of Medical Examination, advising of 1999 left Achilles tendon repair; no sequelæ, no problems, no meds.  

On VA general medical/joints examination in July 2011, the examiner opined that the Veteran's left Achilles tendon problem started in 1997, and that the Veteran underwent surgery in 2000.  The examiner then concluded as follows: "left Achilles tendon never incapacitated the veteran, impacted his occupational functioning, his gait or his mobility. It is minimally impacting the veterans quality of life at this time."  The examiner added that the Veteran also had some mild degenerative joint disease of the left ankle on entry into active military service that was aggravated by service.

The records do not include an entrance examination for the period of service from August 2004 to January 2006.  Thus, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The evidence clearly shows that the Veteran had a preexisting left Achilles tendon condition entering that period of service as it was shown to have preexisted the earlier period of service.  Thus, this is a service aggravation case.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's characterization of how his left Achilles tendon condition was aggravated during service in Iraq is consistent with his combat service.  He states it got painful again due to the uneven ground that he was constantly walking on.  This is the type of symptomatic manifestation covered by 38 C.F.R. § 3.306(b)(2).  Accordingly, a rebuttable presumption of aggravation of a pre-existing left Achilles tendon condition has been established.  Id.  

As a rebuttable presumption of aggravation has been established, VA has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the pre-existing condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("The veteran has the opportunity to establish a rebuttable presumption of aggravation by providing the kind of evidence one engaged in combat . . . is most likely to have available, lay testimony or other informal evidence of symptomatic manifestations, whether temporary or otherwise, of incurrence or aggravation.  Once this showing has been made, the government has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.").

In this case, the presumption of aggravation has not been rebutted with clear and convincing proof.  There is some opinion evidence regarding the current impairment level; however, there is not sufficient evidence that the symptomatic manifestations during combat were due to the natural progress of the disease.  As such, service connection for pre-existing left Achilles tendon condition is warranted based on service aggravation.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury).


II.  TDIU
A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is service connected as follows:

50 percent	PTSD (since February 1, 2006)
30 percent	total right shoulder replacement (100 percent since June 27, 2014; 30 percent since August 1, 2015)
20 percent	degenerative disc disease and degenerative joint disease, cervical spine (since February 1, 2006)
10 percent	right rotator cuff tendinosis, status post arthroscopy with degenerative joint disease of humeral head and biceps tendinosis (since February 1, 2006)
10 percent	lumbar disc disease with spinal stenosis, L3-L4, L4-L5 (since February 1, 2006) 
10 percent	chronic right Achilles tendonitis and chronic peroneuslongus tendinosis with degenerative joint disease (since February 1, 2006)
10 percent	tinnitus (since February 1, 2006)
10 percent	idiopathic polyneuropathy, left foot (since February 1, 2006)
10 percent	idiopathic polyneuropathy, right foot (since February 1, 2006)
 0 percent	chronic left shoulder strain (since February 1, 2006)
 0 percent	residual surgical scar, right ankle (since February 1, 2006)
 0 percent	onychomycosis/dermatophytosis (claimed as bilateral foot fungus) (since May 11, 2009)

The Veteran has had a combined evaluation for compensation of 80 percent since February 1, 2006.  Furthermore, as detailed in the decision above, the Veteran is now service connected for urinary and fecal incontinence as well as his preexisting left Achilles tendon condition.

The Veteran's employment history is somewhat ambiguous.  He has regularly contended that he last worked full-time in April 2008 and that he became too disabled to work at that time.  However, on his most recent TDIU application received in August 2014, the Veteran on the other hand stated that he has worked 40 hours per week from June 2007 to November 2013 with a monthly salary of $4500.00.  This has been as a mechanic with the National Guard at Camp Roberts in San Miguel, California.  In an October 2015 statement, the Veteran explained he has been on employed in an incapacitated status.  In that statement, he requested TDIU since March 2013. 

Based on the Veteran's own statements, even if he has not been always physically working, he has been receiving a regular full-time, higher than marginal, salary.  It cannot be said that his service-connected disabilities precluded substantially gainful employment during this time period as it in fact did not.

Of note, the Veteran underwent right shoulder surgery (for which he is service connected) on October 25, 2013, and Dr. T.W.T. declared him at least temporarily totally disabled at that time.  Private treatment records appear to reflect that the Veteran has continued not to work since October 25, 2013.

The evidence tends to show that the Veteran has been precluded from securing or following a substantially gainful occupation since October 25, 2013, as a result of his service-connected disabilities.  Therefore, when reasonable doubt is resolved in his favor, the Board concludes that a TDIU is warranted from that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the preponderance of the evidence is against an award of a TDIU prior to that date given the Veteran's own statements regarding when full-time employment ceased when he was being paid more than a marginal salary.



ORDER

Service connection for urinary and fecal incontinence, as secondary to the Veteran's service-connected left and right lower extremity idiopathic polyneuropathy, is granted.

Service connection for a preexisting left Achilles tendon condition, based on service aggravation, is granted.

A TDIU is granted effective October 25, 2013; subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


